JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has *8determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that appellant’s conviction be affirmed. The district court properly denied in part appellant’s motion to suppress. At the time of appellant’s arrest, the officers had probable cause to believe that appellant had committed several criminal offenses in their presence. See D.C.Code Ann. §§ 50-1401.01(c); 50-1403.01(e); 50-1501.04(a)(1)(C); 50-2302.02(7), (9) & (18). Therefore, the arrest was proper. See D.C.Code Ann. § 23-581(a)(1)(B); United States v. Williams, 754 F.2d 1001, 1002-03 (D.C.Cir.1985) (per curiam); see also Atwater v. City of Lago Vista, 532 U.S. 318, 121 S.Ct. 1536, 1557, 149 L.Ed.2d 549 (2001). The district court properly denied suppression of statements made after the initial traffic stop and before the arrest. See Berkemer v. McCarty, 468 U.S. 420, 104 S.Ct. 3138, 82 L.Ed.2d 317 (1984). Appellant pled guilty before the court ruled on whether the remaining statements should be suppressed and has therefore waived his right to seek suppression of these statements. See Nolan v. Armontrout, 973 F.2d 615, 618 (8th Cir.1992). Although appellant claims the district court erred in failing to provide him the opportunity to present additional oral argument on the motion to suppress, he fails to identify any argument he would have presented that could have affected the outcome.
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.